DETAILED ACTION
The Examiner acknowledges the amendments received 15 October 2021. Claims 1-2 are cancelled; claims 8-20 are withdrawn; new claim 21 is entered; claims 3-7 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. The Applicant argues (page 6, “Remarks”) “No part of the cited text of the Whitehurst '171 reference uses the terms "burst", "cluster", "clustered", or "quiescent". Applicant has reviewed the entire text of the Whitehurst '171 reference and been unable to find the quoted terms anywhere in the Whitehurst '171 reference.”
The Examiner respectfully disagrees with this assessment of Whitehurst. In the relevant portion, relied upon by the Examiner and cited by the Applicant, Whitehurst discloses “electronic circuitry 154 includes…an integrated circuit (IC) chip for decoding and storing stimulation parameters and generating stimulation pulses (either intermittent or continuous)”. The Examiner considers this to satisfy the claimed requirement in former claim 2, now claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 7 recite the limitation "The method of claim 1" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 5-6 depend on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehurst et al (U.S. 7,493,171). Whitehurst discloses (col. 2, lines 3-7; col. 3, lines 12-16) providing one or more external stimuli to the patient relevant to the patient's neurological disorder; concurrently with providing said one or more external stimuli, additionally providing electric stimuli (col. 27, lines 12-37; col. 14, lines 17-31) to one or  by quiescent intervals with each burst of said burst pattern comprising multiple electrical pulses or clustered firing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792